98 F.3d 1345
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Al Hakim ALLAH, aka Clifton Sherow, Plaintiff-Appellant,v.STATE OF CALIFORNIA;  California Department of Corrections;(Unknown) Morelli;  (Unknown) Zaragoza,Defendants-Appellees.
No. 96-55254.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 10, 1996.

Before:  BEEZER, KOZINSKI, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Former California state prisoner Al Hakim Allah appeals pro se the district court's order granting partial summary judgment in favor of defendant prison officials in his 42 U.S.C. § 1983 action.  Because Allah never obtained certification under Federal Rule of Civil Procedure 54(b), we dismiss for lack of jurisdiction.   See Sierra Club v. Department of Transp., 948 F.2d 568, 572 (9th Cir.1991);  Fed.R.Civ.P. 54(b).1


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Allah's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Our dismissal also precludes us from reviewing the district court's denial of Allah's motion for appointment of counsel under 28 U.S.C. § 1915(d).   See Wilborn v. Escalderon, 789 F.2d 1328, 1330-1331 (9th Cir.1986) (holding that denial of counsel in a section 1983 action is not an immediately appealable order but this court may review such a decision incident to the review of a final decision)